Detailed Action

►	The applicant's response (filed 17 FEB 06) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 36-54 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim 36-39,48-49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay [US 2013/0121958 — hereinafter “Quay’] in view of Ezendam et al. [Nutrition Reviews 64(1) 1-14 (2006)- hereinafter ”Ezendam’]  ; Kassam [ Am J. of
Gastroenterology 108 : 500-508 (2013) — hereinafter “Kassam’] ; Berry et al. [ US 2016/0143961 – hereinafter “Berry”] and von Maltzahn et al. [US 2017/0151268 – hereinafter “von Maltzahn”].

Claim 36 is drawn to a method for preparing and analyzing a sample comprising:
a) extracting genetic material from a diverse population of microbes present in a
first sample obtained from a subject, thereby preparing the first sample for analysis;
b) subjecting the extracted genetic material from the first sample to metagenomics analysis;
c) diagnosing the subject as having dysbiosis based on the metagenomics
analysis of the first sample;
d) preparing and administering to the subject a customized probiotic, prebiotic,
enzyme, and/or botanical mixture which is formulated specifically to treat the dysbiosis in the
subject; [[and]]
e) extracting genetic material from a diverse population of microbes present in a
second sample obtained from the subject in the same manner as the extraction of genetic
material from the first sample:
f) performing metagenomics analysis on the extracted genetic material from the
second sample:
g) assessing the effectiveness of the dysbiosis treatment;_and
h) administering a second customized probiotic, prebiotic, enzyme, and/or
botanical mixture which is formulated specifically to the dysbiosis in the subject and based
on the assessment of effectiveness, to the subject to treat the dysbiosis.
Quay teach a method for preparing and analyzing a sample via metagenomic analysis,
see at least the abstract, Figure 1 and paras 41-42, 52, 55, 59, 69-73, 84, 119, 136-144 and  153-186. There Quay teach extracting genetic material from a diverse population of microbes
present in a sample obtained from a subject, thereby preparing the sample for analysis, and
subjecting the extracted genetic material to metagenomics analysis, see especially paras 119
and 137. Quay further teach diagnosing the subject as having dysbiosis based on said metagenomics analysis and based on

disease(s) caused by dysbiosis, see at least the abstract of Ezendam and/or Kassam 
 Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Quay wherein following an initial diagnosis and treatment(s) for dysbiosis, a follow up assessment is performed in order to determine the effectiveness/efficacy of the initial treatment provided, just as suggested by Ezendam and/or Kassam. As noted above Quay teach treating a diagnosed dysbiosis using probiotics but fail to teach the use of prebiotics  or enzymes and/or a botanical mixture (i.e. botanicals). However, the use of prebiotics and/or enzymes and/or botanicals to treat a diagnosed dysbiosis was known. Consider for example, paras 25, 33, 90, 98, 317, 432, 492 and/or para 495 in von Maltahn and/or para 100 in Berry. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the method of Quay in view of Ezendam and/or Kassam wherein prebiotics and/or enzymes and/or botanicals are used in  the dybiosis therapy regimes a suggested by von Maltahn and/or Berry rather than or in addition to the probiotics of Quay..Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).




Claim 37 is drawn to an embodiment of the method of Claim 36, wherein the genetic
material comprises a nucleic acid molecule. Claim 38 is drawn to an embodiment of the method
of Claim 37, wherein the nucleic acid molecule is DNA. Claim 39 is drawn to an embodiment of
the method of Claim 37, wherein the nucleic acid molecule is RNA.
Quay teach these limitations , see at least paras 49 and 59.

Quay teach the limitation of Claim 48, see at least the abstract and para 50.

Claim 49 is drawn in part to an embodiment of the method of Claim 36 wherein the
diverse population of microbes is selected from a defined group which includes bacteria fungi ,
protozoa, viruses and parasites.
Quay teach these limitation(s), see para 2 and 20.

Quay teach the limitation(s) of Claim 53, see especially paras 69-84.


►	Claim(s) 40, 44 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Quay n view of Ezendam  ; Kassam  ; von Maltzahnin and Berry  as applied above against Claim 36 and further in view of Smith et al. [US 2011/0200983 — hereinafter “Smith’].

Claim 40 is drawn to an embodiment of the method of Claim 36, wherein extracting
genetic material comprises magnetic bead based nucleic acid purification.
Quay in view of Ezendam  ; Kassam  ; von Maltzahnin and Berry reasonably suggest a method comprising most of the limitations of Claim 40 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not teach a magnetic bead based method for extracting genetic material rather Quay, in particular, in one embodiment , teach using a Qiagen-based (Column-based) method to extract genetic material (e.g. bacterial RNA). Quay is silent as regards the exact method(s) used to extract bacterial DNA. However, numerous methods of extracting either or both of RNA and/or DNA  were known including method(s) that utilizes magnetic beads, see for example para 82 in Smith. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Smith for ththat or thode of  Quay.  Thesubstitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

As regards Claim 44, Smith clearly teach heat shock, see para 82.

As regards Claim 46-47, Smith clearly teach mechanical treatment (e.g. freeze—thawing, sonication and bead mixing/bead mill homogenization), see para 82.





►	Claim(s) 41-43 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in view of Ezendam  ; Kassam  ; von Maltzahnin and Berry as applied above against Claim 36 and further in view of Ley et al. [US 2015/0050293 — hereinafter “Ley”] in light of Davis et al. [Intl. J. of Food Microbiology 144: 285 (2010) – hereinafter “Davis”].

Claim 41 is drawn to an embodiment of the method of Claim 36, wherein extracting the
genetic material comprises extraction with phenol-chloroform-alcohol.
Quay in view of Ezendam  ; Kassam  ; von Maltzahnin and Berry reasonably suggest a method comprising most of the limitations of Claim 41 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not teach phenol-chloroform-alcohol extraction of the genetic material rather Quay, in particular, in one embodiment, teach using a Qiagen-based (Column-based) method to extract genetic material (e.g. bacterial RNA). Quay is silent as regards the exact method(s) used to extract bacterial DNA. However, numerous methods of extracting either or both of RNA and/or DNA  were known including some method(s) that utilize phenol-chloroform-isoamyl alcohol extraction, see for example para 85 in Ley. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Ley in light of Davis for those of Quay. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting thegenetic material comprises treatment of the sample with one or more buffers.
Davis teach this limitation, see at least sections 2.3-2.4.

Claim 43 is drawn, in part, to an embodiment of the method of Claim 42, wherein the one or more buffers.comprise a lysozyme, a chelator and/or a detergent.
Davis teach these limitations. Note that the ASL buffer used in the Qiagen QlAamp DNAStool Mini kit comprises SDS a detergent, in support of this position see the Saftey Data Sheet for Buffer ASL downloaded from the Qiagen website on 24 FEB 2021.

As regards Claim 46-47, Davis clearly teach mechanical treatment (i.e. bead
mixing/bead mill homogenization), see section 2.4 on p. 286.

►	Claim(s) 42-47, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in  view of Ezendam  ; Kassam  ; von Maltzahnin and Berry as applied above against Claim 36 and further in view of Maron et al. [US 2007/0015177 — hereinafter “Maron”].

Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting the
genetic material comprises treatment of the sample with one or more buffers.
Quay in  view of Ezendam  ; Kassam  ; von Maltzahnin and Berry reasonably suggest a method comprising most of the limitations of Claim 42 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not explicitly teach treatment with one or more buffers.  However, numerous methods of extracting either or both of RNA and/or DNA  were known including a method(s) that utilizes treatment with one or more buffers, see for example pp. 1-10 in Maron.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Maron for that/ those of Quay.  The substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al.,550 U.S.398 (2007).

Claim 43 is drawn, in part, to an embodiment of the method of Claim 42, wherein the
one or more buffers.comprise a protease. 
Maron teach this limitation. See especially paras 174-175 and 197.

Regarding Claim 44, see at least para 18 in Maron.
Regarding Claim 45, see especially paras 108 and 229-235 in Maron.
Regarding Claim 46-47, see especially 1 and 18 in Maron.
Claim 49, see  at least para 45 in Maron.

►	Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay  in view of in view of Ezendam  ;  Kassam  ; von Maltzahnin and Berry as applied above against Claim 36 and further in view of  Bastian et al. [US 6,180,778 — hereinafter “Bastian’].
Claim 42 is drawn to an embodiment of the method of Claim 36, wherein extracting the genetic material comprises treatment of the sample with one or more buffers.
Quay in view of Ezendam ;  Kassam  ; von Maltzahnin and Berry  reasonably suggest a method comprising most of the limitations of Claim 42 for the at least the reason(s) outlined above against Claim 36 except these inventors/authors do not explicitly teach treatment of the extracted genetic material with one or more buffers. However, numerous methods of extracting either or both of RNA and/or DNA were known including a method(s) that utilizes treatment  of of the genetic material with one or more buffers., see for example Column 7, line 14 through Example 7 in Column 11 of Bastian.  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the nucleic acid extraction technique(s) of Bastian for those of Quay. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Claim 43 is drawn, in part, to an embodiment of the method of Claim 42, wherein the
one or more buffers.comprise a lysozyme, a chelator, a chaotropic agent and/or a detergent.
Bastian teach these limitation(s), see for example Column  7, line 14 through Example 7 in Column 11.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in view of Ezendam ;  Kassam  ; von Maltzahnin ; Berry and Maron as applied above against Claims 36 and 46-47 and further in view of Wilsonm Ill et al. [US 2007/0015177 — hereinafter “Wilson’].

Claim 47 is drawn to an embodiment of the method of Claim 46, wherein the
mechanical treatment comprises pressurization or microfluidization.
Quay in view of Ezendam ;  Kassam  ; von Maltzahnin ; Berry and Maron reasonably suggest a method comprising most of the limitations of Claim 47 for the at least the reason(s) outlined above against Claims 36 and/or Claims 46-47 except these inventors/authors do not explicitly teach mechanical treatment comprising pressurization or microfluidization. However, these types of mechanical lysis methods were known as evidence by at least para 134 in Wilson. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the cell lysis method of Wilson for any of those taught by Quay in view of Ezendam ;  Kassam  ; von Maltzahnin ; Berry and Maron  Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).












►	Claim(s) 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of  Ezendam  ; Kassam  ; von Maltzahnin and Berry as applied above against Claim 36 and further in view of Turnbaugh et al. [Science Translational Medicine 1(6) : 1-10 (2009) — hereinafter “Turnbaugh’].

Claim 50 is drawn, in part , to an embodiment of the method of Claim 36 wherein the metagenomics analysis identifies one or more food stuffs the subject has consumed.
Quay in view of Ezendam  ; Kassam  ; von Maltzahnin and Berry reasonably suggest a method comprising most of the limitations of Claim 50 recited directly above for the reason(s) outlined above against Claim 36 except these authors/inventors do not teach identifying one or more food stuffs the subject has consumed via the metgenomic analysis. However, it was known as evidence by at least Turnbaugh that diet (i.e. a switch away from a low-fat, plant polysaccharide-rich diet to a high-fat, high—sugar “Western” diet altered the microbiome significantly in only single day. Accordingly absent an unexpected result it would have been obvious to the PHOSITA to analyse any metagenomics data in light of this finding to identify individual patient(s) consuming this “unhealthy” diet as opposed to the “healthier” low-fat, plant polysaccharide-rich diet. The PHOSITA would have been motivated to make this modification in order to provide health care providers with tools to advise patients as to healthier dietary choices.

As regards Claim 51 it would have been prima facie obvious to the PHOSITA to analyse
any metagenomics data in light of finding discussed above in the rejection of Claim 50 and to
formulate dietary guidance for the subject under examination such as recommending the
healthier diet choice. Likewise, as regards Claim 52 it would have been prima facie obvious to
the PHOSITA (e.g. healthcare provider/nutritionist) to then treat or at a minimum suggest the
healthier diet choice for a person in need thereof and identified by a personalized
metagenomics analysis.

►	Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quay in
view of .Ezendam  ; Kassam  ; von Maltzahnin and Berry as applied above against Claim 36 and further in view of Vernocchi. et al. [Frontiers in Microbiology (26 JUL 2016) — hereinafter “Vernocchi‘].

Claim 54 is drawn, in part, to an embodiment of the method of Claim 36 wherein
metabolmic data is  determined from the metagenomics analysis  or the first or second sample is/are tested for metabolites to determine a functional metagenomics analysis.
Quay in view of Ezendam  ; Kassam  ; von Maltzahnin and Berry reasonably suggest a method comprising most of the limitations of Claim 54 for the reason(s) outlined above against Claim 36 except these authors/inventors do not teach determining metabolomic data from metagenomic data  or testing the first or second sample for  metabolites to  determine to a functional metagenomic analysis. However, it was known as evidence by at least
Vernocchi that certain microbes of the human microbiome can produce harmful metabolites
that are associated with the certain disease states. Vernocchi  further teach testing for said metabolites.  Accordingly absent an unexpected result it would have been obvious to the PHOSITA to to modify the method suggested by  Quay in view of Ezendam  ; Kassam  ; von Maltzahnin and Berry  wherein the metagenomics data of Quay in view of Ezendam  ; Kassam  ; von Maltzahnin and Berry  is analysed to determine metabol;ic date in view of the fact  of the fact that certain metabolites are known to be causative and present in certain dysbiosis diseawse states states caused by dysbiosis.in order to identify individual patient(s) at risk of said certain disease states. Furthermore, it would have been obvious to the PHOSITA to, once any the harmful metabolite producing  microbes have been identified
as present by metagenomics analysis, to test for said metabolites in order to monitor disease
progression/initiation. Such information would also be helpful  in guiding health care providers to
advise changing one’s diet or prescribing  antibiotic(s) and/or a probiotic and/or prebiotic composition(s) in order to alter the microbiome of the patient such that said harmful microbes are, at best, eliminated or, at worst reduced in number thereby forestalling the onset/severity of the disease symptoms, if possible.

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are  deemed moot in view of the new grounds of rejection.
Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          

C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov